DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9 – 12, 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2006/0028025) in view of Garcia (WO 2014/056504).
Kikuchi et al discloses, regarding,
Claims 1, 11, 18, a control system/method for a power system connected to a power grid, each of the power subsystems including a generator 26 and defining a stator power path and a converter power path for supplying power to the power grid (see Fig. 4), the converter power path having a partial power transformer and a rotor power path (see Fig. 4), the control system comprising:  18319349-US-3/GEWOF-245 one or more sensors for generating at least one of measured reactive power or measured terminal voltage from the generator (see Fig. 4); a controller configured to receive a reactive power instruction and the measured reactive power from the generator (paragraph 0021), and generate reactive power error signal based on a difference between the reactive power instruction and the measured reactive power (paragraph 0025, 0043, 0045; see Fig. 4); a reactive power regulator configured to receive the reactive power error signal and generates a voltage instruction based on the reactive power error signal (paragraphs 0021, 0025); the controller is further configured to generate a voltage error signal according to at least one of the voltage instruction or the measured terminal voltage of the generator and the voltage droop signal; and a voltage regulator configured to generate a reactive current instruction based on the voltage error signal (paragraph 0027).
Kikuchi et al discloses that the power of the system varies, that is, at some point the power drops or droops (paragraphs 0003, 0004).


Garcia discloses more explicitly, controlling the power system via lowering or drooping the output power by using a droop controller configured to generate a voltage droop signal based on a reference reactance and a voltage at a point of common coupling (see Fig. 6).

Moreover, the power system has a plurality of power subsystem clusters (WT2, WTn) and a cluster transformer 22 is used for connecting each of the wind turbine groups to the power grid (see Fig. 1).

Garcia further discloses, one predetermined range generated according to the voltage droop signal, wherein the predetermined range is used for limiting the voltage instruction (see abstract).



Kikuchi et al further discloses, regarding,

Claims 3, 12, the voltage at the point of common coupling is substantially equal to the measured terminal voltage of the generator (paragraph 0037).

Claim 6, generating a reactive voltage instruction of the converter power path by the controller based on the reactive current instruction (see Fig. 4).  

Claim 7, converting AC power from the generator to reactive DC power by a switching element of the rotor power path based on the reactive voltage instruction (see Fig. 4).

Claims 9, 16, one of the reactive power regulator and the voltage regulator comprises at least one of a proportional integral (PI) controller, a proportional differential (PD) controller, a proportional integral differential (PID) controller, and one state space controller (paragraph 0047).

Claim 10, the power system uses a doubly-fed induction generator (paragraph 0014).

Garcia further discloses, regarding,

Claim 17, the power system comprises a wind farm, wherein the power subsystem comprises a wind turbine power system (see Fig. 2).

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Kikuchi et al and to modify the invention per the limitations disclosed by Garcia for the purpose of providing a power plant that ensures proper values of electrical parameters at different point of measurements.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al and Garcia as applied to claim 1 above, and further in view of Fan (CN 105811394).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Fan discloses, regarding,
Claim 2, the reference reactance is a reactance of a virtual pedestal mounted transformer (see Figs. 3, 4).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention per the limitations disclosed by Fan for the purpose of estimating efficiently the power output of a power system.

Allowable Subject Matter
Claims 5, 8 are allowed.
The cited prior art fails to disclose the specifics steps of obtaining the values/signals as specifically described in the claims.
Claims 14, 15, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose the specifics steps of obtaining the values/signals as specifically described in the claims.

Response to Arguments
Applicant's arguments filed 06/29/22 have been fully considered but they are not persuasive.
The remarks mention that the prior art allegedly fails to disclose having a voltage droop signal and a range being affected by the voltage signal and using the range as a voltage instruction.
First of all, the claimed language is very broad.  It is disclose a voltage droop signal.  Such signal only requires to be a voltage signal.  According to the voltage signal a range can be made and then either the range/voltage signal(s) are used for providing some type of control aspect (e.g. limiting instruction).  It is also noted that the limiting instruction is broad.  There is no description as to what is the voltage droop signal or the limiting instructions.
Due to such broad terminology, the prior art, Kikuchi et al teaches having a voltage droop signal (e.g. when voltage goes down or via a power curve; see paragraph 0004, 0032), providing/obtaining a range (paragraph 0009) and using the voltage signals for instructions (paragraph 0007).
Garcia also discloses such features of obtaining a voltage droop signal (e.g. measured electrical parameter; see abstract, page 1, line 26, 20) and using the voltage signal to make a range (see Fig. 6; page 16, lines 17 – 25) and using the signals for limiting instructions (page 4, lines 11 – 17; page 12, lines 1 – 5, 12 – 16).

The claim language is too broad, thus the Prior Art reads on the claims as disclosed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific description of the remarks in page 7 pertaining to Figure 7 of the present application; paragraph 0052 of the present application’s specifications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 30, 2022